     Case 2:20-cv-01424-JAD-EJY Document 27
                                         26 Filed 03/17/21
                                                  03/16/21 Page 1 of 2



 1 MICHAEL M. EDWARDS, ESQ.
   Nevada Bar No. 6281
 2 NICHOLAS L. HAMILTON, ESQ.
   Nevada Bar No. 10893
 3 MESSNER REEVES LLP
   8945 West Russell Road, Suite 300
 4 Las Vegas, Nevada 89148
   Telephone: (702) 363-5100
 5 Facsimile: (702) 363-5101
   E-Mail: medwards@messner.com
 6         nhamilton@messner.com
 7 Counsel for Defendant,
   Benjamin Sriqui
 8
                                     UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
     BALUMA S.A. d/b/a ENJOY PUNTA                        Case No.: 2:20-cv-01424-JAD-EJY
11   DEL ESTE & CASINO,
12                      Plaintiff,                        STIPULATION AND [Proposed] ORDER
                                                          TO ENLARGE BRIEFING SCHEDULE
13   v.                                                   AS TO PLAINTIFF’S MOTION FOR
                                                          SUMMARY JUDGMENT
14   BENJAMIN SRIQUI,                                     [Docket #23]
                                                                          ECF No. 26
15                      Defendant.                        (First Request)

16

17          Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant, Benjamin Sriqui (“Defendant”)

18   and Plaintiff Baluma S.A. (“Plaintiff”), by and through their undersigned counsel of record, hereby

19   stipulate as follows and request that the Court enter an order approving this stipulation extending

20   the briefing schedule on Plaintiff’s pending Motion for Summary Judgment (Doc. 23), filed on

21   February 26, 2021, by seven (7) days as to both Defendant’s response to and Plaintiff’s reply in

22   support of the Motion for Summary Judgment. This is the parties’ first stipulation and request for

23   an extension of time relating to the briefing schedule on the Motion for Summary Judgment.

24          Defendant’s counsel has requested an additional seven (7) days to prepare Defendant’s

25   response to the Motion for Summary Judgment due to the counsel’s current schedule and other time

26   sensitive matters on other cases currently pending or planned. Such a request would make

27   Defendant’s response to the Motion to Dismiss due on or before March 26, 2021. Plaintiff is

28   agreeable
     {04703129 / 1}to the requested extension of time as a matter of professional courtesy.
                                                         -1-
          STIPULATION AND ORDER TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S MOTION FOR
                                  SUMMARY JUDGMENT [DOCKET #23]
      Case 2:20-cv-01424-JAD-EJY Document 27
                                          26 Filed 03/17/21
                                                   03/16/21 Page 2 of 2



 1             The extended response deadline impacts Plaintiff’s ability to analyze the response and
 2    prepare its reply in support of its Motion for Summary Judgment in the time contemplated by LR
 3    7-2(b) due to existing briefing deadlines and conflicts in other matters. Plaintiff has thus requested
 4    an additional seven (7) days to prepare its reply, making such a reply due on or before April 16,
 5    2021. Defendant is agreeable to the requested extension of time as a matter of professional
 6    courtesy.
 7             By this stipulation, the parties do hereby respectfully request that the Court enter an order
 8    extending Defendant’s deadline to file his response to Plaintiff’s Motion for Summary Judgment
 9    (Doc. 23) to March 26, 2021, and extending Plaintiff’s deadline to file its reply in support of its
10    Motion for Summary Judgment to April 16, 2021.
11
     DATED this 16th day of March 2021.                  DATED this 16th day of March 2021.
12

13 GREENBERG TRAURIG, LLP                                MESSNER REEVES LLP

14    /s/ Christopher R. Miltenberger                /s/ Michael M. Edwards___
     Christopher R. Miltenberger, Esq.               MICHAEL M. EDWARDS., ESQ.
15   Nevada Bar No. 10153                            Nevada Bar No. 6281
     Christian T. Spaulding, Esq.                    NICHOLAS L. HAMILTON, ESQ.
16
     Nevada Bar No. 14277                            Nevada Bar No. 10893
17   10845 Griffith Peak Drive, Suite 600            8945 West Russell Road, Suite 300
     Las Vegas, NV 89135                             Las Vegas, Nevada 89148
18   miltenbergerc@gtlaw.com                         Attorneys for Defendant, BENJAMIN SRIQUI
     spauldingc@gtlaw.com
19   Counsel for Plaintiff
20   Baluma S.A. d/b/a Enjoy Punta del Este Resort &
     Casino
21

22                                           IT IS SO ORDERED.

23

24                                           _________________________________
                                             _______________________________________________
                                             U.S. District Judge Jennifer A. Dorsey
25                                           UNITED    STATES
                                             Dated: March         DISTRICT/MAGISTRATE JUDGE
                                                            17, 2021
26                                           DATED: ______________________________
27
      {04703129 / 1}
28                                                     -2-
           STIPULATION AND ORDER TO ENLARGE BRIEFING SCHEDULE AS TO PLAINTIFF’S MOTION FOR
                                   SUMMARY JUDGMENT [DOCKET #23]
